Name: Council Decision 2011/100/CFSP of 14Ã February 2011 amending Common Position 2003/495/CFSP on Iraq
 Type: Decision
 Subject Matter: NA;  Asia and Oceania;  oil industry;  trade;  international affairs
 Date Published: 2011-02-15

 15.2.2011 EN Official Journal of the European Union L 41/9 COUNCIL DECISION 2011/100/CFSP of 14 February 2011 amending Common Position 2003/495/CFSP on Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 7 July 2003, the Council adopted Common Position 2003/495/CFSP on Iraq (1), in implementation of United Nations Security Council (UNSC) Resolution 1483 (2003). (2) On 15 December 2010, the UNSC adopted Resolution 1956 (2010) by which it decided, inter alia, to extend until 30 June 2011 the arrangements for the depositing into the Development Fund for Iraq of proceeds from export sales of petroleum, petroleum products and natural gas and the arrangements concerning immunity from legal proceedings of certain Iraqi assets, as referred to in UNSC Resolutions 1483 (2003) and 1546 (2004). (3) Common Position 2003/495/CFSP should therefore be amended. (4) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Common Position 2003/495/CFSP, the second paragraph shall be replaced by the following: Articles 4 and 5 shall apply until 30 June 2011.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 February 2011. For the Council The President HOFFMANN R. (1) OJ L 169, 8.7.2003, p. 72.